DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
The Applicant’s amendment filed on December 28, 2020 was received.  Claims 4-5 and 7 were canceled.  Claims 1, 6 and 8 were amended.  Claims 9-11, 18 and 20-22 and 24-27 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 18, 2020.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Su et al., Sowa et al. and Fujikawa et al. claims 1, 2-8 and 23 are withdrawn because the independent claim 1 has been amended.
Please consider the following.	
Claims 1, 3, 6, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su (JP 2009-149989) in view of Sowa (US 2016/0281223), Fujikawa (US 5,704,214) and Kwak (US 2015/0140786).
In regards to claim 1, Su teaches a thin film deposition apparatus to which a source gas and a reaction gas are distributed, the apparatus comprising
	a first vacuum line-171 (exhaust line) which is capable of exhausting the source gas (fig. 2-3, pg. 19, lines 13-15);
 a second vacuum line-172 (exhaust line) which is capable of exhausting the reaction gas (fig. 2-3, pg. 19, lines 13-15);
	a third exhaust line (not labeled) is connected to a first vacuum pump-151 (fig. 2-3; pg. 19, lines 7-10).
Su teaches the source gas is supplied to a source gas region (SA) from a source gas injection hole-131a, and the reaction gas is supplied to a reactive/reaction gas region (RA) from a reaction gas injection hole-131b (fig. 2-3; pg. 12, lines 18-23).
Su teaches
a reaction chamber-110 (process chamber) which provides a reaction space (R) (fig. 1; pg. 9, lines 10-16);
a susceptor (120, substrate supporting part) is installed within the reaction chamber to support at least one substrate (W) (fig. 1-2; pg. 9, lines 10-16);
a purge gas injection holes-131c/131d (purge gas distribution unit) supplies a purge gas to a purge gas area-PA1/PA2, which is between the source gas region and the reaction gas region, the purge gas area-PA1/PA2 spatially separates the source gas region and the reaction gas region (fig. 2-3; pg. 12, line 18- pg. 13, line 12);
the purge gas injection holes-131c/131d distributes the purge gas to a gas emission area which an area where exhaust holes-111a/111b are provided, where the gas emission area is at least between an inner circumference surface of the reaction chamber and an outer circumference 
where exhaust hole-111a is within a location of first gas emission area and is connected to the first vacuum line-171 and 
where exhaust hole-111b is within a location of second gas emission area and is connected to the second vacuum line-172 (fig. 3; pg. 19, lines 13-15).
Su does not explicitly teach a catch device/plasma trap is installed in the first exhaust line and the catch device is installed in only the first exhaust line among the first exhaust line, the second exhaust line and the third exhaust line.
However, Sowa teaches a system (100) comprising a reaction chamber (105) where a pair of flow paths are provided (fig. 1; para. 25).  Sowa teaches a first vacuum conduit (165, first exhaust line) is fluidly connected to the reaction chamber and comprises a trap (175, catch device) trap to eliminate unreacted precursors contained in the outflowing gas in the first vacuum conduit which fluidly connects to a main vacuum pump (155) (fig. 1; para. 35).
Sowa teaches the reaction chamber is fluidly connected to a second vacuum conduit (190, second exhaust line) which does connect to the trap, where the second vacuum conduit fluidly connects the reaction chamber and a turbomolecular pump to the main vacuum pump (fig. 1; para. 35-36).  Sowa teaches the trap is only installed in first vacuum conduit (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first vacuum conduit connected to the trap and second vacuum conduit fluidly separately connected to the main vacuum pump of Sowa onto the first vacuum line-171 and second vacuum line-172 of Su because Sowa teaches it will eliminate unreacted precursor contained in the outflowing gas (para. 35).

Fujikawa teaches a vacuum exhaust system (34) comprising a passage-36 which connects to a tramp material removing apparatus (40) and a passage-50 which bypasses the tramp material removing apparatus (fig. 1; col. 4, lines 10-30).  Fujikawa teaches passage-50 reconnects to the downstream passage of the tramp material removing apparatus and then connects to an exhaust passage (not labeled) which connects to a rough vacuum pump (46) (fig. 1; col. 4, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the exhaust passage upstream of the rough vacuum pump, exhaust passage reconnects the pair of passages of Fujikawa onto the first vacuum line-171 with the trap and the second vacuum line-172 fluidly connects to the vacuum pump of Su and Sowa because Fujikawa teaches it will provide effective removal of material (col. 2, lines 8-12). 
Further regarding claim 1, Su, Sowa and Fujikawa do not explicitly teach the purge gas distribution unit is configured to distribute the purge gas to the purge gas distribution area which is greater than an area corresponding to a diameter of the substrate supporting part.
However, Kwak teaches a purge gas distribution module (143) comprising a first purge gas distribution members (143a) and a second purge distribution member (143b), each member comprising a plurality of holes (H1/H2) through which a purge is delivered.  Kwak teaches the purge gas (PG) is supplied to the space between a source gas distribution module (141a/b) and a reactant gas distribution module (142a/b) (part of purge gas distribution area) and a space 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the purge gas distribution module of Kwak onto the purge gas injection holes of Su, Sowa and Fujikawa because Kwak teaches it will prevent the undesired thin film from being deposited on the inner sidewall of the process chamber (para. 64, 70).
In regards to claims 3 and 23, Su, Sowa, Fujikawa and Kwak as discussed above, where Su teaches the reaction gas and Sowa teaches the use of ammonia or water vapor with nitrogen or argon as a precursor supply (para. 26, 44-45). 
Also, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  
In regards to claim 6, Su, Sowa, Fujikawa and Kwak as discussed above, where Su teaches
the reaction chamber comprises the exhaust hole-111a (first exhaust port) which is provided in the first gas emission area and the exhaust hole-111b (second exhaust port) which is provided in the second gas emission area (fig. 3; pg. 19, lines 13-15);

In regards to claim 8, Su, Sowa, Fujikawa and Kwak as discussed above, where Su teaches the purge gas from the purge gas injection holes-131c/131d, but does not explicitly teach the purge gas at a distribution pressure which is higher than a distribution pressure of the source gas and the reactant gas.
	However, the apparatus of Su, Sowa, Fujikawa and Kwak is capable of provided the purge gas at a higher distribution pressure than a distribution pressure of the source and reaction gasses as the specific supply pressures are an intended use of the apparatus.
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Su, Sowa, Fujikawa and Kwak teach the structural limitations of the claim, one would be capable of supplying purge gas at a higher distribution pressure than that of source and reaction gasses so that the source and reaction gasses do not enter the purge regions of the reaction chamber, thus fulfilling the limitations of the claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Su, Sowa, Fujikawa and Kwak as applied to claims 1, 3, 6, 8 and 23  above, and further in view of Dickinson (US 2015/0252473).
In regards to claim 2, Su, Sowa, Fujikawa and Kwak as discussed above but do not explicitly teach the catch device comprises a plasma trap for preventing generation of particles.
However, Dickinson teaches a plasma reactor subsystem (150, catch/plasma trap) is provided downstream of a vacuum processing chamber (106), where the plasma reactor subsystem comprises a plasma source (152) and a trap/chiller (154).  Dickinson teaches an outlet of the trap/chiller (third exhaust line) connects with a vacuum pump (110) (fig. 1, 3; para. 28-30).  Dickinson teaches the plasma source is supplied oxygen gas to react with exhaust gases to form particles of silicon dioxide which then trapped within the chiller (fig. 1; para. 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plasma reactor subsystem of Dickinson onto the trap of Su, Sowa, Fujikawa and Kwak because Dickinson teaches it will reduce the particles deposited in the vacuum pump and will provide the vacuum pump a longer lifespan and longer times between maintenance (para. 9, 34)

Response to Arguments
Applicant’s arguments, see response filed December 28, 2020, with respect to the rejection(s) of claim(s) 1, 3, 6, 8 and 23 under 35 U.S.C. 103 as being unpatentable over Su, Sowa and Fujikawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Su, Sowa, Fujikawa and Kwak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717